IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0214
                            Filed November 13, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

LUKE PATRICK NELSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Marshall County, Kim M. Riley,

District Associate Judge.



      Luke Nelson appeals following his plea of guilty to aggravated assault.

AFFIRMED.



      Darrell G. Meyer, Marshalltown, for appellant.

      Thomas J. Miller, Attorney General, Heather Ann Mapes, Assistant

Attorney General, Jennifer Miller, County Attorney, and Paul Crawford, Assistant

County Attorney, for appellee.



      Considered by Vogel, P.J., and Vaitheswaran and Potterfield, JJ.
                                         2


POTTERFIELD, J.

       Luke Nelson appeals following his plea of guilty to aggravated assault. He

contends his trial counsel was ineffective in failing to fully and accurately advise

him of his right to file a motion in arrest of judgment, in advising him to plead

guilty, and in not personally appearing at sentencing or offering evidence on the

defendant’s behalf.

       “Ordinarily, we do not decide ineffective-assistance-of-counsel claims on

direct appeal.” State v. Tate, 710 N.W.2d 237, 240 (Iowa 2006). Only where the

record is adequate to evaluate the claim will we resolve an ineffectiveness claim

on direct appeal. Id. We prefer to reserve such claims for development of the

record and to allow trial counsel to defend against the charge. Id. If the record is

inadequate to address the claim on direct appeal, we must preserve the claim for

a postconviction-relief proceeding, regardless of the potential viability of the

claim. State v. Johnson, 784 N.W.2d 192, 198 (Iowa 2010). Here, we preserve

the claims for possible postconviction proceedings, finding the record inadequate

to address them.

       AFFIRMED.